Case 1:20-cv-00241-CG-N Document 31 Filed 08/28/20 Page 1 of 1 PageID #: 147
                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 AMANDA JOHNSON,                               )
                                               )
             Plaintiff,                        )
                                               )
 vs.                                           )   CIVIL ACTION 20-0241-CG-N
                                               )
 JEFF BROCK and DAVID F.                       )
 STEELE, SR.,1                                 )
                                               )
             Defendants.                       )

                                   AMENDED ORDER

         After due and proper consideration of the issues raised, and a de novo

determination of those portions of the recommendation to which objection is made,

the Report and Recommendation of the Magistrate Judge (Doc. 21) made under 28

U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala.

GenLR 72(a)(2)(S), and dated July 24, 2020, is ADOPTED as the opinion of the

Court.

         Accordingly, it is ORDERED that this action is DISMISSED without

prejudice sua sponte under Federal Rule of Civil Procedure 12(h)(3) for lack of

subject-matter jurisdiction, under the Rooker-Feldman doctrine. Accordingly, all

pending motions are MOOT.

         Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

         DONE and ORDERED this 28th day of August, 2020.

                                      /s/ Callie V. S. Granade
                                      SENIOR UNITED STATES DISTRICT JUDGE


         1
        The original Order (Doc. 23) incorrectly named Alabama U.S., as the defendant in this
matter. The Order is Amended to correct the clerical error pursuant to Rule 60(a) of the
F.R.Civ.P.
